Citation Nr: 1032512	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right elbow disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision in which the RO denied 
the Veteran's claim.  The Veteran perfected a timely appeal of 
that determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Competent medical evidence shows that the Veteran's right elbow 
disability is causally related to his military service


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for right elbow disability are 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.   The Board notes that the Veteran's 
service treatment records are unavailable for review.  A June 
2007 memorandum shows that all efforts to obtain the necessary 
information had been exhausted by the VA and further attempts 
would be futile.  A June 2007 letter to the Veteran explained the 
steps that the VA had taken to obtain the Veteran's service 
treatment records and notified the Veteran of documents that 
could substitute for service treatment records.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Resolving all doubt in the Veteran's favor and in light of the 
law above, the Board finds that service connection for right 
elbow disability is warranted.  

The Board notes that the Veteran's service treatment records are 
not available for review.  The Board is mindful that, in a case 
such as this, where service treatment records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While 
it is unfortunate that the Veteran's service treatment records 
are unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  

In support of the Veteran's claim, two statements were received 
which indicate that they knew the Veteran while he was on active 
duty and could attest to the fact that the Veteran injured his 
right elbow while serving on active duty in 1984.  The Veteran 
submitted these sworn statements in response to a June 2007 
letter which informed the Veteran that "buddy" statements could 
serve as substitutes for service treatment records.  

In addition, the Veteran's private physician submitted a 
statement which indicated that the Veteran reported an injury to 
his right elbow while serving in the military in 1984.  The 
doctor stated that it was his professional opinion that it was 
possible and at least as likely as not that the Veteran's current 
right elbow condition developed as a result of an injury 
sustained while in the military in 1984.  The doctor stated that 
a recent MRI showed a significant extensor tendon tear which 
would result in a chronic painful condition particularly with 
forceful extension and use of the right arm.  

An April 2007 VA treatment record shows that the Veteran 
complained of discomfort with moderate resistance to extensor 
surface of the right arm.  A support was issued to the Veteran as 
requested.  

Given, that there is lay evidence of in-service occurrence of a 
right elbow injury, medical evidence of a current disability, and 
competent medical evidence which relates the Veteran's current 
elbow disability to his in-service injury, and given that there 
is no evidence of record against the Veteran's claim, the Board 
finds that the evidence of record warrants service connection.  


ORDER

Entitlement to service connection for right elbow disability is 
granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


